                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9           AMAN SHEKHAR NAIDU,                                CASE NO. C20-1410-JCC
10                               Plaintiff,                     ORDER
11                      v.

12           CITY OF LYNWOOD, et al.,

13                               Defendants.
14

15           This matter comes before the Court on Defendants’ motion to dismiss (Dkt. No. 24).
16   Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby
17   GRANTS the motion for the reasons explained herein.
18           Plaintiff was arrested and criminally prosecuted for violating a no contact order. (Dkt.
19   No. 5 at 2–4.) Plaintiff alleges that his arrest and prosecution were based on false statements and,
20   as a result, violated his civil rights. (Id.) Plaintiff filed a pro se and in forma pauperis (IFP)
21   complaint for civil rights violations pursuant to 42 U.S.C. § 1983, naming as defendants the City
22   of Lynwood, Prosecuting Attorney Chad Krepps, Victim Services Coordinator Tiffany Krusey,
23   and Police Officers Zach Yates and Joshua Magnussen. (Id.). Defendants move to dismiss,
24   arguing that the claims against Defendants Krusey, Yates, and Magnussen should be dismissed
25   under Federal Rule of Civil Procedure 12(b)(5) for insufficient service of process and the claims
26   against the City of Lynwood and Mr. Krepps should be dismissed under Rule 12(b)(6) for failure


     ORDER
     C20-1410-JCC
     PAGE - 1
 1   to state a claim. (See generally Dkt. No. 24.)

 2      1. Rule 12(b)(5)

 3          A plaintiff must effectuate service on a defendant within 90 days after the complaint is

 4   filed. Fed. R. Civ. P. 4(m); see Boudette v. Barnette, 923 F.2d 754, 757 (9th Cir. 1991) (an IFP

 5   plaintiff who does not request service by the marshal remains responsible for timely service). If a

 6   defendant is not served within 90 days after the complaint is filed, the Court, on motion or on its

 7   own after notice to the plaintiff, must dismiss the action without prejudice against that defendant

 8   or order that service be made within a specified time. Fed. R. Civ. P. 4(m).
 9          Here, the Court provided Plaintiff multiple extensions of time to effect service. (See Dkt.
10   Nos. 16, 18.) Yet Plaintiff failed to effect service on Defendants Krusey, Yates, and Magnussen
11   within the time provided. (See Dkt. Nos. 24, 25, 26, 27.) Plaintiff argues that he did, in fact,
12   serve these defendants through his service on the City of Lynwood. (See Dkt. No. 28 at 1.) But
13   effective service generally requires: (a) personal delivery, (b) delivery to a defendant’s usual
14   place of abode with someone of a suitable age or discretion who resides there, or (c) delivery to
15   an agent authorized to receive service. See Fed. R. Civ. P. 4(e). It is undisputed that none of
16   those occurred here. (See Dkt. Nos. 24, 28.) Accordingly, Defendant’s motion to dismiss the
17   claims against Defendants Krusey, Yates, and Magnussen for failure to prosecute pursuant to
18   Federal Rule of Civil Procedure 12(b)(5) is GRANTED.

19      2. Rule 12(b)(6)

20          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

21   to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

22   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

23   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

24   defendant is liable for the misconduct alleged.” Id. “A pleading that offers ‘labels and

25   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.

26   (quoting Twombly, 550 U.S. at 555). “Dismissal can [also] be based on the lack of a cognizable


     ORDER
     C20-1410-JCC
     PAGE - 2
 1   legal theory.” Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). Although the

 2   Court reviews pro se complaints liberally, they “nonetheless must meet some minimum

 3   threshold.” Brazil v. U.S. Dep’t of Navy, 66 F.3d 193, 199 (9th Cir. 1995). “[A] liberal

 4   interpretation of a . . . complaint may not supply essential elements of the claim that were not

 5   initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

 6          Plaintiff alleges that Prosecutor Krepps manipulated information and presented false

 7   testimony to secure his conviction. (See Dkt. No. 8–9.) Even if these allegations are true, liability

 8   is barred by prosecutorial immunity. See, e.g., Jackson v. Barnes, 749 F.3d 755, 766 (9th Cir.
 9   2014); Broam v. Bogan, 320 F.3d 1023, 1029 (9th Cir. 2003). Plaintiff’s claims against the City
10   of Lynwood fare no better in that he does not articulate how his civil rights were violated and, if
11   they were violated, what the basis would be for assigning municipal liability. See Gravelet-
12   Blondin v. Shelton, 728 F.3d 1086, 1096 (9th Cir. 2013) (Monell liability requires a showing that
13   a municipality had a deliberate policy, custom, or practice that was the moving force behind the
14   constitutional deprivation). Accordingly, Defendants’ motion to dismiss claims against the City
15   of Lynwood and Prosecutor Krepps for failure to state a claim pursuant to Federal Rule of Civil
16   Procedure 12(b)(6) is GRANTED.
17          For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss (Dkt. No.
18   24). The claims against the City of Lynwood and Prosecutor Krepps are DISMISSED with

19   prejudice and the claims against Defendants Krusey, Yates, and Magnussen are DISMISSED

20   without prejudice.

21          DATED this 23rd day of June 2021.




                                                           A
22

23

24
                                                           John C. Coughenour
25                                                         UNITED STATES DISTRICT JUDGE
26


     ORDER
     C20-1410-JCC
     PAGE - 3
